Case 9:20-cv-80954-DMM Document 46 Entered on FLSD Docket 11/23/2020 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                    PALM BEACH DIVISION
                                  Case No.: 9:20-cv-80954-DMM

  SL MONROE, SR., and other similarly               )
  situated individuals,                             )
                                                    )
                Plaintiff(s),                       )
                                                    )
  v.                                                )
                                                    )
  DELPHI BEHAVIORAL HEALTH GROUP,                   )
  LLC d/b/a The Palm Beach Institute, PALM          )
  BEACH RECOVERY, LLC, and DOMINIC                  )
  SIRIANNI,                                         )
                                                    )
                Defendants.                         )
                                                    )

         PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT DOMINIC
            SIRIANNI’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                   AND SUPPORTING MEMORANDUM OF LAW

         Plaintiff, SL MONROE, SR. (“Plaintiff”), by and through undersigned counsel, and

  pursuant to Rule 56, Federal Rules of Civil Procedure, and Local Rule 56.1, Southern District of

  Florida, hereby submits this Response in Opposition to Defendant, DOMINIC SIRIANNI’s

  (“Sirianni” or “Defendant”), Motion for Partial Summary Judgment, and requests, based on the

  foregoing response, that Defendant’s Motion be denied with prejudice.

                                        INTRODUCTION

         Plaintiff was employed by Defendants DELPHI BEHAVIORAL HEALTH GROUP,

  LLC d/b/a The Palm Beach Institute (“Delphi”), PALM BEACH RECOVERY, LLC (“Palm

  Beach”), and DOMINIC SIRIANNI (collectively “Defendants”) as a Behavioral Health

  Technician (“BHT”) from approximately July 20, 2018 through April 1, 2020. During all

  relevant times, Delphi owned Palm Beach and Sirianni was the Chief Executive Officer and
Case 9:20-cv-80954-DMM Document 46 Entered on FLSD Docket 11/23/2020 Page 2 of 7




  employee of Delphi and Palm Beach. SIRIANNI ROGG RESPONSES #2-3 and ECF No. 41.

  On October 23, 2020, Michael Borkowski, Delphi’s Corporate Representative, testified at his

  deposition that during Monroe’s employment Sirianni owned stock in Delphi and Palm Beach.

  Plaintiff worked on average approximately 50 hours per week while employed by Defendants,

  and was paid on average approximately $15.25 per hour. However, Defendants did not pay

  Plaintiff for all hours Plaintiff worked in excess of 40 per week. On or about April 1, 2020,

  Plaintiff was unlawfully terminated because he complained to Defendants about unpaid wages.

  Plaintiff thereafter brought a three-count complaint against Defendants on June 17, 2020,

  alleging: (1) unpaid overtime wages against the Corporate Defendants in violation of the Fair

  Labor Standards Act (“FLSA”); (2) unpaid overtime wages against the Individual Defendant in

  violation of the FLSA; and (3) retaliatory discharge against the Corporate Defendants in

  violation of the FLSA.

         Sirianni filed the Motion for Partial Summary Judgment, along with the Statement of

  Undisputed Material Facts in Support of his Motion for Partial Summary Judgment, alleging that

  Sirianni is not an employer under the FLSA because “Sirianni was not involved in the day-to-day

  operation of Plaintiff’s employer, Palm Beach Recovery, LLC (“Palm Beach”), and did not have

  direct responsibility for the supervision of Plaintiff.” However, Sirianni’s Motion is based on

  misleading, inaccurate, and disputed material facts, and is not entirely supported by proper

  summary judgment evidence. Thus, there still remain genuine issues of material fact.

  Accordingly, because Sirianni’s Motion for Partial Summary Judgment lacks merit, the Court

  should deny the Motion.




                                                2
Case 9:20-cv-80954-DMM Document 46 Entered on FLSD Docket 11/23/2020 Page 3 of 7




                                    MEMORANDUM OF LAW

     A. Summary Judgment Standard

         Summary judgment is authorized only when the moving party meets its burden of

  demonstrating that “the pleadings, depositions, answers to interrogatories and admissions on file,

  together with the affidavits, if any, show that there is no genuine issue as to any material fact and

  that the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). When

  determining whether the moving party has met this burden, the Court must view the evidence

  and all factual inferences in the light most favorable to the non-moving party. Adickes v. S.H.

  Kress &amp; Co., 398 U.S. 144, 157 (1970).

         If the record presents genuine factual issues, the court must not decide them; it must deny

  the motion and proceed to trial. Doe v. City of Miami Gardens, 389 F. Supp. 3d 1118, 1127 (S.D.

  Fla. 2019). If reasonable minds might differ on the inferences arising from undisputed facts then

  the court should deny summary judgment. Id. The dispute about a material fact is genuine “if the

  evidence is such that a reasonable jury could return a verdict for the nonmoving party.” See

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

         Moreover, the party opposing a motion for summary judgment need not respond to it

  with evidence unless and until the movant has properly supported the motion with sufficient

  evidence. Adickes, 398 U.S. at 160. The moving party must demonstrate that the facts underlying

  all the relevant legal questions raised by the pleadings or are not otherwise in dispute, or else

  summary judgment will be denied notwithstanding that the non-moving party has introduced no

  evidence whatsoever. Brunswick Corp. v. Vineberg, 370 F.2d 605, 611-12 (5th Cir. 1967). The

  Court must resolve all ambiguities and draw all justifiable inferences in favor of the non-moving

  party. Liberty Lobby, Inc., 477 U.S. at 255.




                                                   3
Case 9:20-cv-80954-DMM Document 46 Entered on FLSD Docket 11/23/2020 Page 4 of 7




     B. Sirianni is an employer as defined by the FLSA.

         Pursuant to the FLSA, the term “employer” includes “any person acting directly or

  indirectly in the interest of an employer in relation to an employee. 29 USCS § 203(d).

  Employers under the FLSA may include corporate officers. Patel v. Wargo, 803 F.2d 632, 637-

  38 (11th Cir. 1986). The Eleventh Circuit has held that “a corporate officer with operational

  control of a corporation’s covered enterprise is an employer along with the corporation, jointly

  and severally liable under the FLSA for unpaid wages.” Id.

         A corporate officer thus qualifies as an “employer” under the FLSA when he is either

  “involved in the day-to-day operation or ha[s] some direct responsibility for the supervision of

  the employee,” and courts examine whether the officer was involved in the compensation of

  employees, the hiring or firing of employees, or other matters in relation to an employee. Alvarez

  Perez v. Sanford-Orlando Kennel Club, Inc., 515 F.3d 1150, 1160 (11th Cir. 2008). However,

  “[w]hether an individual falls within this definition does not depend on technical or isolated

  factors but rather on the circumstances of the whole activity.” Id.

         1. Sirianni was an employer because he had operational control as CEO of Palm
            Beach.

         The term “operational control” has been interpreted to include supervision over

  significant aspects of an entity’s day-to-day functions, including employment matters. Patel, 803

  F.2d at 638. The Eleventh Circuit has noted that “while control need not be continuous, it must

  be both substantial and related to the company’s FLSA obligations.” Lamonica v. Safe Hurricane

  Shutters, Inc., 711 F.3d 1299, 1314 (11th Cir. 2013). Furthermore, according to Mirriam-

  Webster, the role of a CEO is defined as “the executive with the chief decision-making authority

  in an organization or business.” CEO, Merriam-Webster.




                                                   4
Case 9:20-cv-80954-DMM Document 46 Entered on FLSD Docket 11/23/2020 Page 5 of 7




         In its Motion, Defendant claims that “[i]t is undisputed that Sirianni does not operate

  Palm Beach nor does he provide any general oversight to Palm Beach.” See ECF No. 42.

  However, Sirianni is listed as the CEO of Palm Beach. See ECF No. 41 at ¶ 1. As CEO,

  Sirianni’s duties “include guiding the company’s growth and strategy.” See ECF No. 45 at ¶ 5.

  Furthermore, Sirianni “is responsible for overseeing the financial viability of Delphi and making

  high-level strategic decisions.” See ECF No. 41 at ¶ 7. Although Sirianni denies any involvement

  in having operational control of Palm Beach, it is undeniable that, as the CEO of DELPHI

  BEHAVIORAL HEALTH GROUP, LLC and PALM BEACH RECOVERY, LLC, Sirianni was

  at the head of the high-level decision-making and had control of his companies’ growth and

  strategy.

         Furthermore, the Policy and Procedure Orientation Acknowledgement Form signed by

  Plaintiff was provided by Delphi, Employee Action Forms were sent to Delphi, and Delphi

  informed Plaintiff of his termination. See ECF No. 45 at ¶¶ 24-26. In other words, all policies

  and procedures (including policies and procedures relating to employees’ hiring, termination,

  and payroll), and hiring, firing, and training of employees was enforced and administered from

  the Delphi office Sirianni worked out of located in Ft. Lauderdale, FL.

         Under the analysis of Lamonica, Sirianni’s control over Palm Beach need not be

  continuous, and as such, Sirianni need not be involved frequently with Palm Beach’s operations,

  as long as he had supervision of significant aspects of the company’s FLSA obligations and or

  matters related to Plaintiff’s employment. If Sirianni truthfully did not have any involvement or

  operational control of Defendants, then he is running the risk of being completely negligent in

  his oversight as a CEO. It is the essential function of the CEO to oversee all matters involving




                                                  5
Case 9:20-cv-80954-DMM Document 46 Entered on FLSD Docket 11/23/2020 Page 6 of 7




  one’s business. Accordingly, whether or not Sirianni had operational control is an issue disputed

  between the parties. As such, Sirianni’s Motion for Partial Summary Judgment should be denied.

            2. Sirianni was involved with matters related to Plaintiff’s employment.

            Even if the Court were to find that Sirianni did not meet the standard set out for

  “operational control,” the facts point to Sirianni’s involvement with matters related to Plaintiff’s

  employment. Sirianni claims that he had no involvement in the oversight of Palm Beach

  employees and points to the fact that he worked at the Fort Lauderdale office and not Palm

  Beach. See ECF No. 41 at ¶¶ 4-5. However, during the early stages of Plaintiff’s employment

  with the Defendants, Plaintiff was sent to orientation at the Delphi office located in Fort

  Lauderdale to partake in his initial training. See ECF No. 45 at ¶ 20. It is at this orientational

  juncture of the Plaintiff’s employment where Delphi introduced Plaintiff to his role with the

  company, and explained the company’s vision, goals and objectives, policies, procedures and

  benefits . See Id. at ¶¶ 22-23. This training lasted for several hours each day, and occurred in the

  Ft. Lauderdale office where Sirianni completed his duties in guiding Defendants’ growth and

  strategy. See Id. at ¶ 21. The fact that this training program, and likely others, occurred at

  Sirianni’s office in Fort Lauderdale, shows that Sirianni was involved with matters related to

  Plaintiff’s employment.

            Accordingly, despite asserting otherwise, the undisputed record shows Sirianni was

  involved with matters related to Plaintiff’s employment. As such, Sirianni’s Motion should be

  denied.

                                           CONCLUSION

            For the reasons stated herein, Sirianni’s Motion for Partial Summary Judgment should be

  denied in its entirety, and the Court should award Plaintiff any remedy the Court deems




                                                   6
Case 9:20-cv-80954-DMM Document 46 Entered on FLSD Docket 11/23/2020 Page 7 of 7




  necessary and just, including attorneys’ fees and costs associated with having to defend this

  Motion.

  Dated: November 23, 2020.                        Respectfully submitted,

                                                   Aron Smukler
                                                   Aron Smukler, Esq. (FBN: 297779)
                                                   E-mail: asmukler@saenzanderson.com
                                                   Tanesha W. Blye
                                                   Tanesha W. Blye, Esq. (FBN: 738158)
                                                   E-mail: tblye@saenzanderson.com
                                                   SAENZ & ANDERSON, PLLC
                                                   20900 NE 30th Avenue, Ste. 800
                                                   Aventura, Florida 33180
                                                   Telephone: (305) 503-5131
                                                   Facsimile: (888) 270-5549
                                                   Counsel for Plaintiff(s)




                                               7
